Order entered June 26, 2019




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-19-00244-CV

                               CITY OF DALLAS, Appellant

                                             V.

                            BRIGHT SIAW-AFRIYIE, Appellee

                     On Appeal from the 192nd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-15-02654

                                         ORDER
       Before the Court is appellant’s June 25, 2019 unopposed motion for an extension of time

to file its reply brief. We GRANT the motion and extend the time to August 1, 2019.


                                                    /s/   KEN MOLBERG
                                                          JUSTICE